Citation Nr: 1232384	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent from May 22, 2007, to June 18, 2009, greater than 50 percent from June 19, 2009, to May 11, 2012, and greater than 70 percent beginning May 10, 2012 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating greater than 30 percent for history of left chest shrapnel wounds with muscle atrophy in Muscle Group (MG) III and left upper extremity limitation of motion.  


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Esq. 



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1973.  Personnel records show he is a combat veteran and in receipt of both the Combat Infantryman Badge and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in pertinent part, assigned a 30 percent rating for the Veteran's PTSD, effective May 22, 2007, and a May 2009 rating decision that, in pertinent part continued a 30 percent rating for the Veteran's history of left chest shrapnel wounds with muscle atrophy in MG IV and left upper extremity limitation of motion.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated from May 2008 to April 2012.  There records are relevant to the Veteran's pending claim for an increased rating for PTSD.  Some of these records are duplicative of what is contained in the Veteran's claims file.  However, all of the evidence has been reviewed and considered in the adjudication of the Veteran's claim.  

While the appeal was pending, the RO issued a June 2012 rating decision which assigned a 50 percent evaluation for the Veteran's PTSD effective June 19, 2009, and a 70 percent evaluation from May 12, 2012.  As the 50 and 70 percent ratings do not represent the highest possible benefit the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 



FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, for the entire period on appeal the Veteran's PTSD has been productive of such symptomatology as flattened affect, depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired short and long term memory, for example retention of only highly learned material, while forgetting to complete tasks, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work setting, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  

2.  The Veteran's left chest shrapnel wounds with muscle atrophy in MG III and left upper extremity limitation of motion are characterized by complaints of pain, weakness, decreased endurance, and limited mobility on use of the left shoulder and arm; and are manifested by retained fragments, decreased tone of the left upper extremity musculature, mild atrophy of the deltoid, biceps, and triceps, and markedly decreased range of motion of the left shoulder, which are productive of severe impairment. 


CONCLUSIONS OF LAW

1.  Since May 22, 2007, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  The criteria for a disability rating of 40 percent for left chest shrapnel wounds with muscle atrophy in MG III and left upper extremity limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes (DCs) 5201-5303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim this his service-connected PTSD and left chest shrapnel wounds with muscle atrophy in MG III and left upper extremity limitation of motion are more disabling than evaluated.  

With regard to the PTSD issue, the Veteran was granted service connection for PTSD by rating decision dated in September 1998 with a 10 percent disability rating effective March 9, 1998, the date of the Veteran's claim.  This award was based on the Veteran's service as a helicopter pilot in Vietnam resulting in both the Combat Infantryman Badge and a Purple Heart.  By rating decision dated in June 2007 the RO increased the Veteran's disability rating for PTSD from 10 percent to 30 percent disabling effective May 22, 2007.      

With regard to the left chest shrapnel wounds, by way of history, service treatment records show that the Veteran sustained a fragment wound to the left shoulder and the chest when he was injured in Vietnam by hostile fire.  A June 1970 report of medical examination shows that the Veteran's medical records from Vietnam were lost.  X-rays taken in June 1970 show that the Veteran had an irregular metallic density in the left apical region.  The Veteran was granted service connection for residuals of a shrapnel wound to the chest and left arm by rating decision dated in September 1998 with a 30 percent disability rating effective March 9, 1998, the date of the Veteran's claim.  

General Legal Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board acknowledges, however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Analysis

1.  PTSD 

The Veteran's PTSD is currently rated as 30 percent disabling from May 22, 2007, 50 percent disabling from June 19, 2009, and 70 percent disabling since May 12, 2012 under DC 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

      Specific Legal Criteria

Under the general rating formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Psychiatric examinations frequently include assignment of a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2011)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995). 

A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

	Relevant Medical Evidence

VA treatment records dated from March 2007 to June 2007 show that the Veteran attended both group and individual therapy sessions.  The Veteran described PTSD symptoms of irritability, nightmares, and flashbacks.  No suicidal or homicidal ideation or plans were noted.  

A June 2007 VA examination report shows that upon mental status examination, the Veteran presented with a neat and clean appearance.  He had good eye contact and appeared his stated age.  He was cooperative throughout the examination.  The Veteran's mood was anxious and his affect was congruent with his mood.  There was no evidence of any suicidal or homicidal ideations.  The Veteran's speech was within normal limits.  His thought processes were logical and relevant, and no cognitive impairments or perceptual disturbances such as hallucinations or delusions were observed.  The Veteran was alert and fully oriented.  His memory was adequate for this examination but he did complain of significant problems with remembering recent events, dates, and times.  Concentration and attention were adequate.  No obsessive or ritualistic behavior was observed or reported.  Judgment and insight were both within normal limits.  The Veteran was diagnosed with PTSD and assigned a GAF score of 58.  The examiner opined that the diagnosis of PTSD continued to be supported, with greater severity of some symptoms.  The more problematic symptoms of PTSD included anger, sleep disturbance due to disturbing dreams, and avoidant behaviors.  The psychosocial affects included marital discord, estrangement from some of his children, problems at work requiring that he leave work at times, and very limited social support.  Overall, PTSD symptoms appeared more moderate in terms of impact on functioning and psychosocial status.  

VA treatment records dated from October 2007 to December 2008 show that the Veteran continued to report experiencing nightmares, flashbacks, intrusive thoughts, and problems with concentration and memory.  In addition, the Veteran displayed symptoms of aggression, irritability, and inappropriate behavior.  It was noted in a December 2008 VA outpatient visit that his PTSD symptoms had deteriorated his ability to function.  In addition, it was noted that the Veteran was unable to function in a normal competitive working environment.  He was noted to be unable to sustain gainful employment due to his PTSD symptoms.  

In November 2008, the Veteran's wife submitted a written statement.  She explained that the Veteran's anger affected her home life but also when she went out in public and the Veteran lashed out at people or had road rage.  She indicated that the Veteran tended to be quite reclusive and preferred to have the blinds drawn during the day.  She stated that the Veteran had a difficult time dealing with his grandson and was also forgetful.  She also discussed the Veteran's sleep issues and nightmares.  

In December 2008 correspondence, a VA clinical psychologist indicated that the Veteran has been receiving treatment for chronic PTSD and significant anger problems.  He further stated that the Veteran suffered from a full complement of significant PTSD symptoms.  However, his anger continued to present as the primary point of clinical attention as this had caused ongoing problems in both social and industrial functioning (while the Veteran was still working).  The Veteran had ended his career with the post office after substantial interpersonal problems related to his anger.  In addition, his anger issues had caused problems socially, in his marriage and in public with strangers, and had resulted in legal problems.  The VA clinical psychologist noted that the Veteran demonstrated a long-standing and pervasive history or anger problems related to his PTSD.  These PTSD symptoms had caused significant problems in interpersonal functioning such that, in spite of his strong work ethic, they had rendered him unemployable in conventional, competitive work environments.  Though he was working on these issues in therapy, there was no evidence that these symptoms or their associated functional impairments had abated.  

An April 2009 VA examination report shows that the Veteran reported he was no longer working.  He reported that he walked off the job in March 2008 after his supervisor gave him a "take or leave it" choice and he decided to leave employment after working there for 12 years.  He reported major anger incidents three times at work since his last examination.  He was inclined to engage in provocative behavior.  The Veteran also reported he had blown up at his wife or grandson about three times a month.  This resulted in extended periods when he would not speak with his wife.  He stated that he had nightmares three to four times per week.  He indicated a subjective perception of increased irritability and there clearly was some generalized hypervigilance.  Excessive startle did not appear to be an issue.  

Upon mental status examination, the Veteran was noted to have scrupulous hygiene and grooming.  There was no evidence of psychotic behavior or thinking.  Speech was within normal limits for flow, rate, and prosody.  Mood appeared to be euthymic, although affect was subdued.  Affect, did, however, display some range and when shown, affect was appropriate.  The Veteran was generally oriented in all spheres.  Memory was not demonstrated to be grossly defective.  Attention was fairly well maintained.  He was able to do four digits forward and four digits backwards and it was clear that he remembered most of longer digit sequences, although he did not always remember them in an absolutely correct way.  Given that performance, it was surprising that he only did 3/5 serial 7 calculations correctly.  He was able to spell a five letter word forward and backward without error.  Overall, then, the impression was that attention was adequately preserved.  Concentration may have been a little erratic.  Ability to abstract was fair to good.  Judgment was considered fair to good.  Impulse control and insight was fair.  The Veteran was diagnosed with PTSD and assigned a GAF score of 56.  The examiner noted that at no time during his treatment had anyone assigned a GAF score below 65.  His presentation, however, suggested that the Veteran was having at least moderate difficulty due to psychiatric symptoms and moderate difficulty in keeping his function together overall.  

A May 2009 report of psychiatric evaluation from a private doctor indicated that upon mental status evaluation, the Veteran was alert and cooperative.  His affect was pleasant.  His speech was of normal rate and rhythm.  There was no evidence of delusions or hallucinations.  He was oriented and had a good fund of general knowledge and intellect was normal.  The doctor reported that the Veteran suffered from the following active symptoms: alteration in sleep, poor concentration, anxiety, social anxiety, isolation, delusions, mood swings, thoughts to harm others, memory trouble, impulsivity, panic attacks, phobia's, flashbacks, and anger.  The Veteran sought treatment because his anger was becoming progressively worse and becoming noticeable in public situations.  The Veteran was diagnosed with PTSD and the doctor concluded that the Veteran was 100 percent disabled and unemployable.  Symptoms of his PTSD were characterized by flattened affect, panic attacks, difficulty in understanding, impairment of short and long term memory, disturbances of motivation and mood, and difficulty maintaining effective work and social relationships.  

VA psychology notes dated from October 2008 to October 2009 show that the Veteran was at all times fully oriented with appropriate affect with no suicidal or homicidal ideation.  During this time frame the Veteran's individual sessions focused primarily on the demise of the relationship between the Veteran and his wife.  

An October 2009 letter from the Veteran's private doctor indicated that she had seen countless Vietnam Veterans who were 100 percent disabled and unemployable but were also neat, personable, and presentable.  Many of them participated in Veterans activities and social events.  This was in spite of the fact that their PTSD, as was the case of the Veteran, created the following major symptoms: flattened affect, circumstantial speech, frequent panic attacks, difficulty in understanding commands, impaired memory, impaired judgment, disturbances of motivation, difficulty establishing and maintaining effective work and social relationships.  

A November 2009 letter from a private doctor indicated that the Veteran attended a Vietnam Veterans Group and received individual therapy from this doctor for several months.  The doctor stated that he believed that the Veteran suffered from severe and chronic PTSD.  He stated that the Veteran suffered from classic, severe signs and symptoms of PTSD, such as hypervigilance, startle response, anger, rage, nightmares, severe survival guilt, as well as the shame/guilt issues after witnessing the death of women and children.  The Veteran appeared to be in a constant state of agitation and restlessness due to the above named signs and symptoms.  Finally, the doctor opined that the Veteran was unable to work because of his disability and was unemployable.  The doctor diagnosed the Veteran with PTSD and assigned a GAF score of 40.   

A December 2009 VA psychology note shows that the Veteran was noticing loneliness as a primary issue which needed to be addressed.  He stated that he had few people he would truly count as friends and discussed his estrangement from some of his children.  The Veteran reported exploring other opportunities to craft a meaningful life and talked of potential volunteer work as well as taking an art class.  

A February 2010 VA psychology note shows that the Veteran talked about his adjustment to being alone.  He had a falling out with the military order of the Purple Heart where he was the commander and resigned.  Thus, the Veteran was spending most of his time alone but was actively seeking avenues for socializing with others to including looking into art classes and ways of finding a companion.  

An April 2010 VA psychology note shows that the Veteran reported that his primary issue was the surprise of being served with divorce papers.  The Veteran indicated that he had joined the Eagles and otherwise continued to be making efforts at behavioral activation and social engagement.  

A June 2010 VA psychology note shows that the Veteran was alert and fully oriented.  His mood was euthymic with appropriate affect.  No suicidal or homicidal ideation was present.  Despite the Veteran's estranged wife recently passing the Veteran was noted to be stable and doing okay.  It was noted that the Veteran joined the Veterans of Foreign Wars (VFW) and Eagles and was making attempts to stay connected. 

An October 2010 VA psychology note shows that the Veteran presented for individual psychotherapy.  He was alert and fully oriented.  His mood was neutral with appropriate affect.  There was no suicidal or homicidal ideation.  He brought up a range of issues at the session to include his ongoing anger and irritation with a number of social situations.  The psychologist noted that on the whole, though anger was the lead issue at the session, the Veteran sounded to be relatively stable and working to re-craft his routine to better reflect recent changes.  The Veteran was diagnosed with PTSD.  

VA treatment records shows that the Veteran was seen for individual therapy from January 2011 through November 2011.  In January 2011 the Veteran presented with a somber mood and more restricted affect.  There was no active suicidal or homicidal ideation.  However, the Veteran stated that he had not been telling the truth about how he was doing because "I'm tired of others saying I'm crazy" and offered that if he could convince the doctor that he was OK, maybe he would be.  However, this is not what he had found. The Veteran disclosed that he was not doing as well as he had been letting on; he started revealing more about his anger and hyper vigilance last session, talked of rarely going out of the house due to his hypervigilance and interpersonal wariness and avoidance.  He reported that he had weapons stashed all over the house and that the only place he felt safe was at home and in group therapy because "they understand."  He reported that he truly did not feel safe at home and obsessively ruminated about potential threats (e.g., break-ins, violent confrontations) and that he spent a great deal of time planning for such contingencies.  He stated that he kept all the shades pulled and was frequently peering out to keep aware of his surroundings.  He reported that he was depressed and angry all the time.  He also reported that he was very socially isolated and that though he has made some efforts to "get out" and socialize, he was recently rejected by those in the Eagles club and that this mirrored similar interpersonal problems he had previously experienced in other organizations.  He reported that though he had made some efforts to reconcile with his strained relationships with his children, he had been rebuffed there as well.

A February 2011 VA psychiatry note shows that the Veteran was getting about six hours of sleep per night.  He reported active, more intense and frequent nightmares.  He also reported flashbacks and intrusive thoughts.  His mood was described as "in the middle."  The Veteran reported no interest and poor concentration.  His activities were limited.  The Veteran was assigned a GAF score of 45.  

A February 2011 letter from the Veteran's private physician indicates that there was no improvement in the Veteran's functioning with his PTSD.  The Veteran reported frequent crying spells, isolation with few incursions outside the home, severe agitation, poor sleep, severe nightmares, and severe flashbacks.  The physician stated that, in his opinion, the Veteran was permanently 100 percent disabled from his PTSD.  

A May 2011 VA psychology notes shows that the Veteran had continued with his isolation and emotional alienation from others.  The Veteran talked about quitting two veteran organizations after clashes of values and execution.  He was searching for authenticity and had not found it, so he had retreated, becoming more isolated and angry.  The anger was periodically discharged at those that pressed his buttons and though he had a wake-up call recently (discussed last session), it sounded as if some of that had reverted to baseline for him, which is to say the anger remained.

In an August 2011 VA psychology note the examiner commented on how the Veteran was increasingly confronting the more chronic problem of his anger and how this was expressing itself.  The flip side of the equation was that the Veteran's isolation and emotional alienation from others resulted in unmet needs.

A November 2011 VA psychiatry note shows that the Veteran reported only getting about four hours of sleep per night and that he was suffering from nightmares three to four times per week, even with relaxation techniques.  He also reported flashbacks three to four times per week.  The Veteran stated that he startled easily.  His mood was described as irritable, depressed, and anxious and he reported poor concentration.  The Veteran reported isolating himself and denied having any friends, he reported being married four times.  He stated that he was unable to relate to others and was unable to function in a veteran's organization as he was irritable and angry.  The VA psychiatrist concluded that the Veteran was unable to function in a normal competitive work environment, he was unable to concentrate, unable to follow instructions, was irritable, and had active symptoms of PTSD, unable to relate to people, and isolated himself.  The psychiatrist also concluded that the Veteran was unable to sustain gainful employment.  The Veteran was assigned a GAF score of 40.  

VA treatment records dated from February 2012 to April 2012 show that the Veteran reported that he has been "the same," that is to say, reclusive, socially withdrawn and continued to feel frustrated by his situation.  

In a May 2012 VA examination report the examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that since his prior VA examination his wife was diagnosed with cancer, separated from and divorced him, and passed away.  The examiner noted that per medical records and the Veteran's report, his PTSD symptoms had worsened significantly since that time.  The Veteran had made attempts to keep in contact with his children in particular, but these attempts had not been successful, largely due to periods of irritability.  The examiner identified the following PTSD symptoms: depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired short and long term memory, for example retention of only highly learned material, while forgetting to complete tasks, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work setting, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene.  It was noted that the Veteran's hair was unkempt and he had a great deal of dandruff visible on his shirt.  It was also noted that the Veteran had an intermittent inability to perform activities of daily living, including maintaining minimal personal hygiene.  The examiner stated that in summation, all of the data suggest that the Veteran's symptoms of PTSD had worsened since the last examination, although it could not be concluded on an as likely as not basis that they prevented him from any type of employment.  

	Analysis

In this case, there are three periods of time at issue: May 22, 2007, to June 18, 2009, for which the RO assigned a 30 percent rating for PTSD; June 19, 2009, to May 11, 2012 for which the RO assigned a 50 percent rating, and from May 10, 2012 for which the RO assigned a 70 percent rating.  The Board will consider the proper evaluation to be assigned for all three time periods.

The above findings reflect that there have been some fluctuations in the Veteran's PTSD throughout the appeal period, but not to the extent that separate ratings for the separate periods of time are warranted.

The Board finds that a 70 percent rating, but no more, is warranted for the entire time period on appeal.  The evidence shows that PTSD affected the Veteran's abilities to function both in his occupation and socially, with such deficiencies as; flattened affect, depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired short and long term memory, for example retention of only highly learned material, while forgetting to complete tasks, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work setting, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene.  

Notably, VA treatment records dated from October 2007 to December 2008 show that the Veteran continued to report experiencing nightmares, flashbacks, intrusive thoughts, and problems with concentration and memory.  In addition, the Veteran displayed symptoms of aggression, irritability, and inappropriate behavior.  It was noted in a December 2008 VA outpatient visit that the Veteran's PTSD symptoms had deteriorated his ability to function.  In addition, it was noted that the Veteran was unable to function in a normal competitive working environment.  He was noted to be unable to sustain gainful employment due to his PTSD symptoms.  Given that the Veteran began experiencing PTSD symptoms that are most accurately characterized by a 70 percent rating during his first appeal period (memory problems, ability to function, ability to sustain gainful employment) and the fact that these same severe symptoms continued to progress and manifest themselves throughout the appeal period, the Board finds that looking at the Veteran's PTSD symptoms as a whole, warrants a 70 percent rating.  

Thus, as supported by the evidence of record, the Veteran's symptoms of PTSD more nearly approximate the level of impairment associated with a 70 percent evaluation.  Therefore, in light of the evidence as noted above, the Board concludes that the Veteran's PTSD is productive of impairment warranting the evaluation of 70 percent under DC 9411 for the entire time period on appeal.

Having determined that a 70 percent rating is warranted for the period beginning May 22, 2007, to June 18, 2009 through June 19, 2009, to May 12, 2012, the Board will now address whether a rating in excess of 70 percent is warranted for any time period on appeal.  

In this case the evidence does not show that the Veteran has total occupational and social impairment.  At the outset, the Board notes that the Veteran has been awarded a total rating based on unemployability.  However, the pertinent inquiry in this instance is whether the Veteran's PTSD causes total social and occupational impairment such to warrant a 100 percent rating for his PTSD alone.  

While the evidence does show that at his May 2012 VA examination the Veteran had an intermittent ability to perform activities of daily living, specifically, maintenance of minimal personal hygiene, this symptom appears to be isolated and the overall evidence of record does not support a rating in excess of 70 percent.  

There is no evidence of symptoms such as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In taking into consideration all of the Veteran's symptoms, the evidence shows that the Veteran's PTSD is more accurately characterized as causing occupational and social impairment with deficiencies in most areas as opposed to total occupational and social impairment.  For example, through the appeal periods the Veteran discussed his involvement with various service organizations, even serving as the commander for military order of the Purple Heart, taking art classes, and actively seeking social engagement opportunities such as volunteering.  The Board acknowledges that the Veteran struggled in these situations and left several organizations, however, such symptoms are accounted for in the 70 percent criteria.  Thus, the evidence does not show that the Veteran has total social impairment.  

In terms of occupational impairment the Board notes that the Veteran's private doctors have indicated that the Veteran's PTSD has rendered him unemployable.  However, the May 2012 examiner opined that it could not be concluded that the Veteran's PTSD prevented him from any type of employment.  The record evidence shows that the Veteran worked fulltime until March 2008 when he reportedly walked off the job after his supervisor gave him a "take or leave it" choice and he decided to leave employment after working there for 12 years.  Given that the 70 percent criteria take into account that the Veteran will have deficiencies at work and given that the Veteran was able to maintain gainful employment for at the same place of work 12 years, and that the Veteran does not have total social impairment, the Board finds that the 70 percent rating takes into account the social and occupational symptoms of the Veteran's PTSD.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate PTSD consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered the Veteran's statements that his disability is more severe than is currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against a rating in excess of 70 percent for the entire time on appeal.

The applicability of "staged ratings" has been considered, in accordance with Fenderson v. West, 12 Vet. App. 119 (1999) (see also Hart v. Mansfield, 21 Vet. App. 505 (2007)); however, the medical evidence supports the assignment of a 70 percent evaluation, and no greater, for the entire time on appeal.

2.  Left Chest Shrapnel Wounds

The Veteran's left shrapnel wounds with muscle atrophy and left upper extremity limitation of motion are currently rated under 38 C.F.R. § 4.71A, DC 5201-5303.  
	
	Specific Legal Criteria

The Board notes that, if, as is the case here, an unlisted condition is encountered it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous.  38 C.F.R. § 4.20.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under DC 5201, a 30 percent evaluation is assigned for limitation of motion of the major arm midway between side and shoulder level.  A 40 percent evaluation is in order with limitation of the major arm to 25 degrees from the side. 

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Muscle Group damage is categorized as slight, moderate, moderately severe or severe, and is evaluated accordingly under 38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more Muscle Groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Finally, a "severe" disability of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to Muscle Groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Muscle Group III involves the intrinsic muscles of the shoulder girdle including the (1) pectoralis major I (clavicular) and the (2) deltoid which govern function of elevation and abduction of the arm to the level of the shoulder, active with muscles (1) and (2) (pectoralis major II (costosternal) and latissimus dorsi and teres major (terres major, although technically an intrinsic muscle, is included with latissimus dorsi)) in forward and backward swing of the arm.  Moderate impairment of the dominant arm is evaluated as 20 percent disabling, moderately severe impairment is afforded a 30 percent evaluation, and severe impairment is evaluated as 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2011).
	
	Relevant Medical Evidence

An April 2009 VA examination report shows that the Veteran is left hand dominant.  He had some bits of retained shrapnel in the left chest.  His trauma scar just under the left clavicle was not symptomatic or tender in itself but he had some residual weakness of the musculature of the left shoulder with resulting loss of range of motion and function of the left arm.  He had constant numbness in the left upper arm which was made worse with weather changes.  Weather changes also caused an increase in the constant pain in the left upper chest wall.  The pain severity varied between 3-9 or 10/10 and he treated the pain with Acetomenaphin or local heating pads as needed.  He was unable to raise his left arm overhead and had pain with any movement above 90 degrees.  He stated that the left upper chest and left upper arm felt swollen and there was constant soreness under the left breast and left lateral chest wall near the anterior anillary line at the site of the surgical wound.  He stated that the left upper extremity fatigued very easily.  Therefore, he had to finish brushing his teeth with the right hand and sort of prop the left arm up on a shelf and then use the right arm to apply deodorant.  He could lift a full gallon jug of milk out of the refrigerator with his left hand and set it down on the counter, but he could not manipulate the left hand to turn the jug and pour it safely so he had to do those types of activities with his right hand.  He had to use the right hand to push the left hand upward for any overhead work and had to stop and lower the left arm for a few minutes every time it fatigued, which occurred after about 5 minutes of overhead use.  He had trouble using his left arm to get his shirts on and off.  He had discomfort from the left upper chest wall when trying to sleep on his left side.  He had difficulty holding the steering wheel with the left arm and had to hold on with the left hand at the bottom of the wheel and right hand at the top of the wheel.  He had trouble working the computer left-handed or typing on the computer keyboard for more than 5 minutes.  He usually had to stop at that point and lower the left arm to his lap and let it rest for a few moments before resuming the activity.  He was unable to lift anything weighing more than 5 pounds with the left arm.  

Upon physical examination the left shoulder was noted to have mild atrophy of the deltoid, biceps, and triceps compared with the right.  There was no tenderness to palpation over the shoulder joint.  Range of motion was markedly limited.  Forward flexion actively was to 70 degrees due to weakness at that point, but there were no complaints of pain.  Passive forward flexion was limited to 110 degrees due to pain at that endpoint without weakness.  Abduction was limited to 72 degrees actively due to weakness, but no pain, and 78 degrees passively due to pain at that endpoint.  External rotation was limited to 56 degrees actively with pain starting at 50 degrees, and 68 degrees passively with pain at that endpoint.  Internal rotation was limited to 50 degrees actively with pain at 48 degrees, and 38 degrees passively with pain at that endpoint.  There was no evidence of further limitation due to pain, weakness, stiffness, or fatigability on repetitive testing.  

The examiner also noted that the muscle strength of the left upper arm was diminished at -4/5 for the deltoid, biceps, and triceps, as well as the interosseous strength against resistance, compared with 5/5 in all the major groups on the right upper extremity.  There was decreased tone of the left upper extremity musculature and diminished sensation to pinprick over the left upper arm.  

	Analysis

Based on the above, the Board finds that a 40 percent rating is warranted under DC 5303.  As above, under DC 5303, severe impairment of Muscle Group III warrants a 40 percent disability rating.  Here, the Veteran has complained of pain, weakness, decreased endurance, and limited mobility on use of the left shoulder and arm.  

The record evidence reveals that the muscle strength of the left upper arm was diminished at -4/5 for the deltoid, biceps, and triceps, as well as the interosseous strength against resistance, compared with 5/5 in all the major groups on the right upper extremity.  Significantly, there was decreased tone of the left upper extremity musculature and diminished sensation to pinprick over the left upper arm.  Motion of the joints was also limited, specifically, the examiner found it to be "markedly limited.  Also, records show that the Veteran has retained metallic fragments in the left apical region.  In addition, the Veteran is unable to raise his left arm overhead and has pain with any movement above 90 degrees.  He states that the left upper chest and left upper arm feel swollen and there is constant soreness under the left breast and left lateral chest wall near the anterior anillaryline at the site of the surgical wound.  He states that the left upper extremity fatigues very easily and affects his ability to function with completing activities of daily living.  

For the reasons discussed above, the Board finds that this lay and medical evidence is productive of a severe muscle disability pursuant to 38 C.F.R. § 4.56(d)(4).  

As for the potential for a disability rating higher than 40 percent, the Board notes that the Veteran is currently assigned the maximum disability rating available under the criteria of DC 5303 for the residuals of injuries to Muscle Group III.  The Board has also considered rating the Veteran's disability under DCs 5301, 5302, and 5304.  However, none of these DCs would provide the Veteran with a higher disability as 40 percent is the highest rating available under any of the above mentioned DCs.  

The Board has also considered whether the Veteran would be entitled to a higher rating under DC 5201.  However, the highest rating available under DC5201 is 40 percent as well.  

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, since the Veteran is currently receiving a 40 percent disability rating under DC 5303, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 (1997) (holding that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and § 4.45 are applicable). 

Given that the Veteran's disability has been rated by analogy under DC 5201 the Board notes that in this case the Veteran is awarded the maximum rating assignable for limitation of motion (i.e., 40 percent under Diagnostic Code 5201) additional consideration of the provisions of DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Hence, a higher rating is not warranted under either Diagnostic Code 5201 pertaining to limitation of the arm or under Diagnostic Code 5303.  

Extraschedular Consideration

Extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  With regards to the Veteran's PTSD, an evaluation in excess of that assigned is provided for in the rating criteria under DC 9411 for rating the Veteran's condition, but only if the manifestations of the condition are more severe.  Here, the medical evidence reflects that the more severe manifestations required for a higher rating are not present in this case.  With respect to the Veteran's shrapnel wounds, the Veteran is currently receiving the maximum rating available under any potentially applicable diagnostic code.  However, the record evidence does not show that his shrapnel wound disability presents an exceptional or unusual disability picture such that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's loss motion, pain, muscle, and loss of function have been taken into account in his currently assigned rating.  Accordingly, extraschedular referral is not in order here. 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, what VA will seek to provide, and what the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory revisions, however, the third sentence of 38 C.F.R. § 3.159(b)(1) , which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim, has been removed from that section effective May 30, 2008. 73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Collectively in letters dated in June 2007 and December 2008 the Veteran was notified of the evidence necessary to substantiate his claims for increased ratings, and met all of the requirements of Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) including informing the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  The letters noted above notified the Veteran how a disability rating and an effective date for the award of benefits is assigned and complied with the notice requirements in Dingess. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records and post-service VA treatment records as well as reports from various VA examinations, identified private treatment records, and lay statements from the Veteran and his deceased spouse have been associated with the claims file.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).



ORDER

A disability rating of 70 percent, and no higher, for PTSD effective May 22, 2007 is granted.  

A disability rating of 40 percent, and no higher, for history of left chest shrapnel wounds with muscle atrophy in MG III and left upper extremity limitation of motion is granted.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


